DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 16/745,451 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements January 17, 2020 and September 28, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-18, 21 and 22are rejected under 35 U.S.C. 102(a)(1) as being 

inticipated by Horn et al. (US pub. # 2013/0060981), hereinafter, “Horn”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claim 1, Horn discloses a storage device comprising: an input stage configured to receive a first command [see figs. 3, 4 and paragraph 0041, which discloses “the controller in one embodiment initiates the sequence in block 302 by sending data access commands (e.g., read, write, erase) to the command queue 262. A command sent to the command queue may include fields such as: a tag field, a priority field, a list of pages, and bits to control the XOR parity accumulator”]; a queue manager configured to allocate a first queue entry for the first (see paragraph 0038 and specifically paragraph 0041, which discloses “in block 304, the bridge sequences these commands in the queue optimally based on their priority and the bridge's current workload”); a pre-processor configured to store the first command in the first queue entry and update a task list with the first command (see paragraphs 0049-0051, which teach reordering commands in a sequence, a task list, including based on priority); and a core configured to execute the first command in accordance with an order specified in the updated task list (see paragraph 0054, which discloses “the background priority lets the bridge decide when to execute the command”), wherein at least one of the queue manager and the pre-processor is implemented in a customized logic circuit (see fig. 3 and paragraph 0024).

3.         As per claim 2, Horn discloses “The storage device of claim 1” [See rejection to claim 1 above], configured such that: during a time when the core executes the first command, the queue manager allocates a second queue entry for a second command other than the first command, and the pre-processor stores the second command in the second queue entry and updates the task list with the second command stored in the second queue entry (see paragraphs 0049-0051).

4.         As per claim 3, Horn discloses wherein the core is configured to generate a first value according to the execution of the first command, the storage device further includes a post-processor configured to generate and output a second command in accordance with a preset format on the basis of the first value, and the post-processor is implemented in a customized logic circuit (see paragraphs 0049 and 0054).

claim 4, Horn discloses wherein a packet structure of the first value is different from a packet structure of the second command (see paragraph 0050).

6.         As per claim 5, Horn discloses, further comprising: a memory configured to store a head task of the updated task list and a tail task thereof, wherein the core is configured to instruct the pre-processor to delete the head task in the task list in response to starting to perform the head task (see paragraphs 0049 and 0050).

7.         As per claim 6, Horn discloses wherein the pre-processor comprises: a command parser configured to interpret the first command provided from the input stage and generate an interpreted result of the first command; and a queue entry requester configured to request an allocation of the first queue entry for the first command in accordance with the interpreted result of the first command, wherein the queue manager is configured to allocate the first queue entry in response to the request of the allocation from the queue entry requester; and a data formatter configured to change a format of the first command in the first queue entry allocated by the queue manager (see paragraphs 0049, 0050 and 0054).

8.         As per claim 7, Horn discloses wherein the pre-processor further comprises: a list manager configured to update the task list, wherein the queue entry requester is configured to request, in response to receipt of a signal indicating that the queue manager allocates the first queue entry, the list manager to update the task list, and the list manager is configured to update the task list during a time when the data formatter changes and stores the format of the first command (see paragraphs 0049 and 0050).

9.         As per claim 8, Horn discloses wherein the pre-processor further comprises: a handler configured to output, in response to a signal indicating that the data formatter completes change of a format of the first command and to a signal indicating that the list manager completes the update of the task list, the completion of the change and the completion of the update to the core (see paragraphs 0046, 0056 and 0061).

10.         As per claims 9 and 14, Horn discloses, further comprising: a preset memory including a plurality of queue entry groups, each of the plurality of queue entry groups including a plurality of queue entries, and wherein the queue manager is configured to: determine a type of the first command on the basis of the interpreted result of the first command by the command parser, determine a corresponding queue entry group among the plurality of queue entry groups according to the determined type of the first command, and allocate a queue entry of a free state among the plurality of queue entries of the corresponding queue entry group as the first queue entry (see paragraphs 0038, 0049 and 0050).

11.         As per claims 10 and 15, Horn discloses wherein the plurality of queue entry groups include a first queue entry group with a plurality of queue entries each of which has a first size and a second queue entry group with a plurality of queue entries each of which has a second size different from the first size (see paragraphs 0049 and 0050).

12.         As per claims 11 and 16, Horn discloses wherein the pre-processor further comprises a list manager which generates and updates a plurality of task lists, wherein the list manager is (see paragraphs 0049, 0050 and 0051).

13.         As per claim 12, Horn discloses a storage device comprising: a command parser configured to receive a first command, interpret the first command and generate an interpreted result of the first command [see figs. 3, 4 and paragraph 0041, which discloses “the controller in one embodiment initiates the sequence in block 302 by sending data access commands (e.g., read, write, erase) to the command queue 262. A command sent to the command queue may include fields such as: a tag field, a priority field, a list of pages, and bits to control the XOR parity accumulator”]; a queue entry requester configured to generate, in response to a signal indicating that a first queue entry for the first command is allocated by a queue manager, a change instruction signal and an update instruction signal (see paragraph 0038 and specifically paragraph 0041, which discloses “in block 304, the bridge sequences these commands in the queue optimally based on their priority and the bridge's current workload” ); a data formatter configured to receive the change instruction signal, and change a format of the first command stored in the first queue entry; a list manager configured to receive the update instruction signal and update a first task list with the first command (see paragraphs 0049-0051, which teach reordering commands in a sequence, a task list, including based on priority); and a handler configured to output, in response to a signal indicating that the data formatter completes change of a format of the first command and a signal indicating that the list manager completes the update of the first task list, the completion of the change and the completion of the update to a (see paragraphs 0050 and 0054).

14.         As per claim 13, Horn discloses “The storage device of claim 12” [See rejection to claim 12 above], wherein each of the command parser, the queue entry requester, the data formatter, the list manager, and the handler is implemented in a logic circuit (see fig. 3 and paragraph 0024).

15.         As per claim 17, Horn discloses a storage device comprising: a first unit processor configured to receive a first command and output a second command (see fig. 2A, showing the function of a first and second processor, such as controller 130 and processor 136); and a second unit processor configured to receive the second command (see fig. 2A, showing the function of a first and second processor, such as controller 130 and processor 136), wherein the first unit processor includes: a first input stage configured to receive the first command [see figs. 3, 4 and paragraph 0041, which discloses “the controller in one embodiment initiates the sequence in block 302 by sending data access commands (e.g., read, write, erase) to the command queue 262. A command sent to the command queue may include fields such as: a tag field, a priority field, a list of pages, and bits to control the XOR parity accumulator”], a first queue manager configured to allocate a first queue entry for the first command (see paragraph 0038 and specifically paragraph 0041, which discloses “in block 304, the bridge sequences these commands in the queue optimally based on their priority and the bridge's current workload”), a first pre-processor configured to store the first command in the first queue entry and update a first task list with the first command (see paragraphs 0049-0051, which teach reordering commands in a sequence, a task list, including based on priority), a first core configured to execute the first command in accordance with an order specified in the updated first task list, and output a first result value according to execution of the first command (see paragraph 0054, which discloses “the background priority lets the bridge decide when to execute the command”), and a first post-processor configured to generate and output the second command in accordance with a preset format on the basis of the first result value (see paragraphs 0049 and 0050), and wherein at least one of the first queue manager, the first pre-processor, and the first post- processor is implemented in a customized logic circuit (see fig. 3 and paragraph 0024).

16.         As per claim 18, Horn discloses “The storage device of claim 17” [See rejection to claim 17 above], wherein during a time when the first core executes the first command, the first queue manager allocates a third queue entry for a third command other than the first command or the first pre-processor stores the third command in the third queue entry and updates the first task list with the third command stored in the third queue entry (see paragraphs 0049-0051).

17.         As per claim 21, Horn discloses, further comprising: a preset memory including a first memory region used by the first unit processor, and a second memory region used by the second unit processor, wherein the first memory region and the second memory region are separated from each other (see paragraphs 0049-0051).

18.         As per claim 22, Horn discloses wherein the first memory region includes a plurality of queue entry groups, each of the plurality of queue entry groups including a plurality of queue (see paragraphs 0049-0051).


RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	The following reference teaches a method of implementing a logic circuit to execute commands in accordance with an order specified in updated groups: US Pat. # 9,053,008 (Horn et al.).
CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the application as

recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-18, 21 and 22 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES



Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The 

Examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the 

Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number:

Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181